TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00124-CV



         Susan Combs, Comptroller of Public Accounts of the State of Texas; and
             Greg Abbott, Attorney General of the State of Texas, Appellants

                                                v.

                              Fair Isaac Corporation, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
   NO. D-1-GN-11-003553, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion requesting that this appeal be dismissed. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: August 8, 2014